Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 1 of 8



AO 91 (Rev. 08/09) Criminal Complaint



                                        UNITED STATES DISTRICT COURT                                                             TM
                                                                     for the
                                                      Southern District of Florida                                         Jul 31, 2020

                  United States of America                              )                                                           West Palm Beach

                              v.                                        )
                                                                        )       Case No. 20-8271-BER
                                                                        )
                    JEFFREY SPIVACK                                     )
                                                                        )
                           Defendant(s)


                                                          CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                June 2014 - July 31,2020             in the county of               Palm Beach          in the
     Southern          District of              Florida          , the defendant(s) violated:

            Code Section                                                          Offense Description

18 USC 1343                                      Wire Fraud

18 USC 875(b)                                    Extortion by Interstate Communications




         This criminal complaint is based on these facts:
See Attached Affidavit




         ~ Continued on the attached sheet.




                                                                                        FBI Special Agent William E. Johnson
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                    Judge's    signature

City and state:                                                                         Bruce Reinhart, U.S. Magistrate Judge
                                                                                                  Printed name and title
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 2 of 8




                                     AFFIDAVIT IN SUPPORT OF
                                  CRIMINAL COMPLAINT 20-8271-BER


    I, William E. Johnson, being first duly sworn, hereby depose and state as follows:

            I.    I make this affidavit in support of a criminal complaint against Jeffrey SPIVACK

    for violations of Wire Fraud, in violation of Title 18 U.S.C. §1343, and Extortion by Interstate

    Communications,      in violation of 18 U.S.C. §875(b).

            2.     I am a special agent with the Federal Bureau of Investigation ("FBI") and have

    been since February of2010.        I attended FBI Academy in Quantico, Virginia and received

    training in conducting investigations into violations of federal laws. Since July of 20 I0 I have

    been assigned to a squad that investigates financial crimes. I have conducted numerous

    investigations including wire fraud, financial institution fraud, securities fraud, and Ponzi

    schemes.

            3.       This affidavit is intended to show only that there is sufficient probable cause to

    arrest Jeffrey SPIVACK and does not set forth all of my knowledge about this matter.

            4.       As detailed below, Jeffrey SPIVACK, a Miami-based private investigator, has

    been defrauding Victim- I, an elderly woman in Boca Raton who suffers from diminished mental

    acuity after being treated for brain cancer and suffering a stroke in 2017.

            5.       Initially, Victim-l hired Jeffrey SPIVACK in 2014 when she was looking for a

    private investigator to assist her with determining whether she was under surveillance by her ex-

    husband. Thereafter, SPIVACK caused a transfer of $500,000 from Victim-l 's investment

    account to SPIVACK!, allegedly to cover SPIVACK's expenses in locating assets of Victim-I 's




    1 This money was sent via wire transfer on or about July 12,2016 to SPIVACK's   account at Bank of America which
    he opened in the name ofMed Safety Corporation.
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 3 of 8




    ex-husband in a foreign country. However, international travel records belie SPIVACK's

    representations to Victim-l that he traveled to this foreign country.

             6.      Thereafter, since at least 2017, as Victim-l's        health and mental acuity continued

    to decline, SPIVACK convinced Victim-l that she was expected to receive $200 million from

    the government as a whistleblower in a fraud investigation allegedly involving her ex-husband.

    To further perpetrate the fraud, SPIVACK "introduced" VICTIM-l to a fictitious person named

    "Donna," who was allegedly an undercover agent who would be assisting VICTIM-l in her

    whistleblower case. As shown below, SPIVACK was pretending to be "Donna" to perpetrate the

    fraud.

             7.      In early June 2020, VICTIM-l's          children were alerted that there was a significant

    amount of money missing from their mother's accounts. When confronted by her children,

    VICTIM-l disclosed her belief that she was involved in a whistleblower investigation and was

    trying to collect her reward money. On or about June 13,2020, "Donna" called VICTIM-l's                        cell

    phone from 623-345-56872.         VICTIM-l's      children recorded the phone call VICTIM-l had with

    "Donna", which was subsequently obtained and reviewed by law enforcement.                      In it, the voice of

    "Donna" appears to be digitally altered. Although "Donna" presented herself as a government

    agent, her full name was never revealed to VICTIM-I, nor did VICTIM-l ever meet with

    "Donna" in person.

             7.      For a number of years, Victim-l was directed by SPIVACK, through the fictitious

    "Donna", to make withdrawals from her investment accounts and was told that this was related

    to her "work" as a whistle-blower.        VICTIM-l was told by SPIV ACK/"Donna" to deposit these



    2 The provider of this number is Ad Hoc Labs, dba, Burner. According to their website, Burner allows users to get
    as many numbers as they want, use each as a private line on an iPhone or Android phone, and keep numbers
    indefinitely or "bum" numbers they no longer need.
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 4 of 8




     funds into her Bank of America accounts, which she did. Thereafter, SPIVACK made or caused

     to be made significant transfers of money from VICTIM-l 's bank accounts to SPIVACK's Bank

     of America and Wells Fargo accounts from mid- 2017 to the present. VICTIM-l believed the

     money was being used to further the whistleblower case so that she would be entitled to the

     whistleblower reward. On occasion, VICTIM-l was told that actions needed to be undertaken in

     a foreign country, to justify the need for the money.

            8.      From at least 2017 to as recently as June 2020, SPIVACK caused over $2.4

     million in electronic transactions from the Victim-l's   bank accounts to bank accounts in the

     name of SPIVACK, or an entity called Med Safety Corporation, which are controlled by

     SPIVACK. Approximately $567,000 was transferred from VICTIM-l to SPIVACK's Bank of

     America personal account from April 2017 through February 2018. Records from Bank of

     America indicate that this account is in the name of "Jeffrey Spivack", with an address of

     SPIVACK's residence in Miami, Florida. Approximately $49,525 was transferred from

     VICTIM-l's    accounts to the "Med Safety Corp" Bank of America account between October

     2018 and June 2020. Records from Bank of America show that Jeffrey Spivack controls the

     Med Safety Corp. bank account, which also lists SPIVACK's residence in Miami, Florida as the

     address of record. The same email address is listed in both account records, although two

     different telephone numbers are listed for the Med Safety account and for the Jeffrey SPIVACK

     account.


            9.      Approximately $1,859,500 was transferred from VICTIM-l's         bank accounts to

     Wells Fargo account XXXXXX6066 from April 2017 to February 2020 via wire transfers. The

     wire transfers list the recipient name of Jeff Spivack, Med Safety Corp, or Jeff SpivackiMed
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 5 of 8




     Safety Corp.      According to representatives of Wells Fargo, account XXXXXX6066 is controlled

     by SPIVACK. Victim-l did not initiate these wire transfers.


               10.      Records from Bank of America and AT&T show that SPIVACK's Bank of

     America personal and Med Safety Corp. bank accounts were accessed from his home IP address

     (IP Address 107), using the same device, to wit, an Apple iPhone. Bank of America records also

     show that the same device (an Apple iPhone) was used to access Victim-l's               Bank of America

     account online. However, VPN IP addresses3 were used to connect to Victim-l's                  Bank of

     America accounts. At least two of these VPN IP addresses were also used to access SPIVACK's

     Bank of America bank accounts, again, from the same iPhone device. This leads your affiant to

     conclude, that while SPIVACK usually used his AT&T account (IP address 107) to access his

     personal and Med Safety bank accounts online, he was careful to use a harder-to-trace VPN

     address when accessing Victim-l's           account online. On a few occasions, SPIVACK accessed his

    personal and Med Safety Corp Bank of America accounts from the same VPN IP addresses.


               11.       On or about July 13,2020, Victim-I faxed a letter to SPIVACK. Thereafter, on

    July 17, VICTIM-l received a text from (541) 209-63734, a number that VICTIM-I had not

    previously communicated with. In the text, VICTIM-l was told, in part, "All communication

     should now be directed to this number. Text only, no voice calls possible. Will arrange phone

    call as soon as possible." In a second text, VICTIM-l was told "You should also avoid sending

     letters or anything else to Jeffs fax or email unless specifically requested. There's good news


    3 A VPN, or Virtual Private Network, connects a person's computer, smartphone or tablet to another server on the
    internet (a VPN server) and allows you to browse the internet or send communications using that server's internet
    connection. Therefore, a VPN user can achieve some anonymity online because by using the VPN server and it's IP
    address, the VPN user can hide hislher true location (or IP address.)

    4   The provider of this number is also Ad Hoc Labs, dba, Burner.
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 6 of 8




     and bad news, which is very bad unless handled quickly, but you will understand everything

     after the telephone briefing. Be ready for phone call over the next few days. Until then do not

     discuss with anyone."


                12.     On July 23, 2020, VICTIM-l          received a call from SPIVACK, acting as "Donna"

     from 541-209-6375, which was recorded and has been reviewed by law enforcement.                   "Donna"

     referenced the recent fax VICTIM-l sent to "Jeff'.            "Donna" told VICTIM-l that "her boss" was

     not happy because her boss found out what "Donna" had been doing to help VICTIM-l                 "Donna"

     told VICTIM-l that her boss wanted to "send a team to silence you and your family," and that the

     boss would make it look "like COVID." "Donna" said that Jeffused to work for her boss. "Donna"

     said that she and Jeff were able to convince the boss to give VICTIM-I more time because Jeff

     agreed "to work on some operations for my boss", "off the books", "unsanctioned"                and "very

     risky." "Donna" repeated that this was the only thing that saved her (VICTIM-I)             and her family

     and that Jeff agreed to do this and that he is taking an enormous risk. " Donna" also claimed that

     Attorney-IS was fabricating evidence to put VICTIM-I and her daughter at risk of federal criminal

     prosecution. "Donna" warned "Your life and your freedom are at risk." "Donna" claimed that she

     located some of the ex-husband's assets "overseas" and that her boss gave her six months "to get

    this wrapped up, or I'm gonna be 'retired'."            "Donna" explained that by retired, she did not mean

     she would get retirement gifts and a cake, but that "no one's ever gonna hear from me again." So

     she was "highly motivated to get this wrapped up in your favor."

                13.      SPIVACK/"Donna"         went on to explain that the only way to get out of jeopardy

    was for VICTIM-I to withdraw $350,000 from an investment account, keep $100,000 to pay her




     5   Attorney-l was the attorney for Victim-l's ex-husband.
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 7 of 8




     expenses and send "Donna" $250,000 of that money. "Donna" pressed VICTIM-I to have the

     investment company "Fed Ex you a check today." "Donna" argued with VICTIM-I about how

     much funds VICTIM-l had remaining, and claimed that she knew VICTIM-l had a large amount

     of money in that investment account.


             14.     On July 24th, SPIVACK/"Donna"      texted VICTIM-l from 541-209-6373, stating

     "Make sure you initiate withdrawal of $350,000 today and have them send it via FedEx. Do not

     let them stall you, and you don't have to explain. This is urgent to get what you need. Please

     acknowledge."    In another text, "Donna" insinuated that Jeff was almost injured in a "close cali",

     and wrote, "The sooner this is all taken care of, the safer everyone will be."

            15.      On Monday, July 27th, SPIVACK/"Donna"        texted VICTIM-I, inquiring about the

     status of the $350,000 withdrawal.   This time, "Donna" told VICTIM-l to have the investment

     company issue her two checks, one for $100,000 and another for $250,000. "Donna" wrote, "No

     matter what, they need to process the disbursements today and send to you by FedEx so you can

     deposit tomorrow."    "Donna" claimed that there was a "close call" over the weekend, but that "it

    was resolved without injury", insinuating that she and Jeff were risking their safety to help

    VICTIM-I.      "Donna" wrote, "Things are getting very dangerous, so it's urgent that this is all

    resolved ASAP."

            16.      On July 31, 2020, agents executed search warrant 20-8270-BER issued by the

    U.S. Magistrate Judge Bruce E. Reinhart, which authorized the search of SPIVACK's residence

     in Miami. The search warrant authorized the seizure and search, inter alia, of computers and cell

    phones used to commit the alleged offenses.      During the execution of the search warrant, agents

     found SPIVACK's Apple iPhone, which was found to contain the Burner app, and the above

    described text messages between "Donna" and Victim-I. The phone also has an app for VPN
Case 9:20-mj-08271-BER Document 1 Entered on FLSD Docket 08/02/2020 Page 8 of 8




     connections, and numerous banking apps, including those from Wells Fargo and Bank of

     America. The phone also contained an app called "Fake Caller", which enables a user to choose

     a voice changer feature and the ability to select a gender.

             17.    Based on the foregoing, I respectfully submit there is probable cause that Jeffrey

     SPIVACK committed the offenses of Wire Fraud, in violation of Title 18 U.S.C. § 1343, and

     Extortion by Interstate Communications,    in violation of 18 U.S.C. §87S(b).




                    FURTHER YOUR AFFIANT SAYETH NAUGHT.




                                                            William E. JohnsoJlSPeCi;l1AgeJr
                                                            Federal Bureau ofInvestigation

    Sworn and Attested to me by Applicant
    by Telephone (FaceTime) per the
    requirements of Fed. R. Crim. P. 3 and 4.1
    on the __   day of July, 2020.




                                                    BRUCE E. REINHART
                                                    UNITED STATES MAGISTRATE JUDGE
